Examiner’s Comment
The Notice of Allowance mailed on October 15, 2021 indicates that certain limitations are being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.  
Applicant argues in the 312 amendment filed October 26, 2021 that the indicated claim limitations should not be interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.
The argument is persuasive.  The examiner agrees that the indicated claim limitations should not be interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: November 4, 2021